Citation Nr: 0900746	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1958 to 
January 1961.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The veteran was scheduled to appear at a VA Travel Board 
hearing before a Veterans Law Judge (VLJ) of the Board; 
however, he cancelled his request for that hearing in a 
statement submitted in November 2007.  

The veteran has also submitted additional evidence in support 
of his claim for TDIU since the RO's September 2006 
supplemental statement of the case (SSOC) and waived his 
right to have the evidence initially considered by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss at 60 percent disabling and tinnitus at 10 percent 
disabling.

2.  The veteran's service-connected disabilities prevent him 
from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  

II.  The Veteran's Claim for Entitlement to TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

If a veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); and see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
VA's General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "[m]arginal employment 
shall not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of  "substantially gainful employment," noting the 
standard announced by the United States Court of Appeals for 
the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975).  "It is clear that the claimant need 
not be a total 'basket case' before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant."  And furthermore, in determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by non service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In this case, the veteran contends he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He is service connected for bilateral hearing 
loss, currently evaluated at 60 percent, and bilateral 
tinnitus, currently evaluated at 10 percent.  The veteran's 
bilateral hearing loss rating of 60 percent is less than a 
total rating, but at least the 60 percent rating needed to 
meet schedular criteria for TDIU.  Therefore, he meets the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

That said, in order for the veteran to be entitled to TDIU, 
the record must still establish that he is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

The veteran is a high school graduate with approximately 40 
years experience as a planner and estimator on ship repairs.  
See, the Veteran's Application for Increased Compensation 
Based on Unemployability (VA Form 21-8940) dated in November 
2006.  His November 2006 VA Form 21-8940 also indicates that 
in 1995, he began a computer training course that he did not 
complete.  

The veteran was terminated from his last position of 
permanent employment as a planner and estimator on ship 
repairs in August 1990.  See, his November 2006 VA Form 21-
8940.  With respect to this termination, the record includes 
a letter date stamped in April 2006 from the veteran's last 
employer, W.R.D., stating that the veteran worked for Mr. 
W.R.D.'s father and then himself as a planner and estimator 
on ship repairs for over 23 years.  Mr. W.R.D. indicates that 
his "final decision" to dismiss the veteran as unemployable 
was due to the veteran's condition following his suffering a 
stroke in August 1990.  However, he also asserts that the 
veteran should have left his employment prior to that, due to 
his bilateral hearing loss.  Nevertheless, Mr. W.R.D.'s 
letter is unequivocal that his ultimate reason for dismissing 
the veteran at that time was due to his unemployability as a 
result of his stroke.

The veteran has submitted two separate applications for 
increased compensation based on unemployability (VA Form 21-
8940)  -one in February 2005 and one in November 2006.  On 
both of these applications, in response to the question "Did 
you leave your job/self-employment because of your 
disability?" the veteran responded "yes."  The application 
further provides that a "yes" answer should be explained in 
a particular section on the form.  In that particular section 
on the November 2006 application, the veteran stated that he 
is unable to do the work that he has done for the last forty 
years (working as a planner and estimator on ship repairs) 
because of his hearing loss.  He further provides that his 
employer, Mr. W.R.D., told him that due to his hearing loss, 
he was already contemplating dismissing him for safety 
considerations and due to his resultant communication 
difficulties.  On the other hand, in that same section on his 
previously submitted February 2005 application, the veteran 
referenced his attempted computer class and wrote "Could not 
complete class due to disability.  Right side of body is 
paralyzed."

The veteran's VA treatment records establish that the veteran 
did, indeed, suffer a stroke in August 1990 and that he has 
some resultant physical challenges and associated symptoms, 
including paralysis on his right side.  As to his hearing 
deficit, a June 2005 VA treatment note provides that the 
veteran has had hearing problems secondary to his stroke.  
And, furthermore, that same VA treatment note provides that 
the veteran is unemployable secondary to his hearing loss.

The Board finds that the record establishes that the veteran 
was originally discharged from his position of permanent 
employment for reasons not relating to his service-connected 
disabilities.  Specifically, he was dismissed as a result of 
his being unable to perform the duties required as a result 
of his disabilities associated with his August 1990 stroke.  
The record does not establish that, at that time, his 
service-connected disabilities rendered him unemployable.  At 
that time, he did not even have a compensable rating as to 
his bilateral hearing loss and he had yet to be service-
connected for his tinnitus.

However, that the veteran may have become unemployed for one 
reason or another at an earlier date is not dispositive as to 
whether he is currently unemployable as a result of his 
service-connected disabilities.  

In the instant case, there is a June 2005 competent medical 
opinion of a VA medical provider that indicates that the 
veteran's hearing deficit was of such degree as to render the 
veteran unemployable.  Although it is suggested that he has 
hearing loss secondary to his nonservice-connected cerebral 
vascular accident, there is no indication from the record as 
to what percentage of hearing loss is due to service and what 
hearing loss is due to nonservice-connected disability.  The 
Board notes that the agency of original jurisdiction has 
attributed all of the veteran's hearing loss to service, as 
reflected in the increased 60 percent rating assigned in 
September 2006.  The Board will do likewise as it is 
impossible to separate out what hearing loss is service-
connected and what hearing loss is not.  

In November 2006, Dr. M.G. opined that due to the veteran's 
hearing loss he was unable to obtain and maintain gainful 
employment.  He noted that the veteran worked around roaring 
machinery for over 30 years in the shipyard industry and that 
the veteran's hearing loss created a liability for the 
shipyard owner.  Dr .M.G. stated, in essence, that the 
veteran working at the shipyard would have created safety 
risk because the veteran could no longer communicate via 
phone and that being around roaring equipment would have been 
detrimental not only by putting the veteran at risk, but 
other employees as well.

The Board finds that the June 2005 and November 2006 opinions 
are favorable to the veteran's claim for a TDIU rating.

The Board acknowledges that the veteran's prior statements on 
his February 2005 VA Form 21-8940 suggesting that he 
considered himself unemployed due to his paralysis, 
specifically as he was unable to complete a computer training 
course as a result, appears to contradict his later 
assertions regarding his unemployability.  And, that it also 
may suggest that, but for his paralysis, he might have been 
able to complete that course of study and pursue a 
substantially gainful occupation.  This line of reasoning is 
pure speculation and does not necessarily show that the 
veteran's service-connected hearing loss and tinnitus would 
not render him unemployability.  

The Board observes that for approximately 40 years, the 
veteran had been employed as a planner and estimator on ship 
repairs, working in a heavy manufacturing and industrial 
environment.  In such an environment, communication between 
employees is a matter of safety, and having an employee with 
such auditory challenges poses a risk that employers, 
realistically, are not likely to assume.  See the letter from 
Mr. W.R.D. date stamped in April 2006, and November 2006 
letter from Dr. M.G.  Given the fact that the veteran's 
highest degree of educational attainment is a high school 
diploma and considering that his work experience for the last 
40 years has been limited to a particular occupation for 
which his having significant hearing loss poses significant 
risk, the Board finds that the veteran's service-connected 
disabilities prevent him from securing and following a 
substantially gainful occupation.




	(CONTINUED ON NEXT PAGE)


Therefore, the Board finds that a total disability rating 
based on individual unemployability (TDIU) is warranted.


ORDER

The veteran's claim for a total disability rating based on 
individual unemployability (TDIU) is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


